Exhibit 10.1

SECOND ADDENDUM TO THE EMPLOYMENT

CONTRACT DATED 6 OCTOBER 2003

BY AND BETWEEN THE UNDERSIGNED :

The company WEIGHT WATCHERS FRANCE, a French “société à responsabilité limitée”,
the registered office of which is located at 7 boulevard des Chênes – parc
Ariane – Bâtiment Mars – 78280 Guyancourt, registered with the business and
trade register of Versailles under number 722 063 427 00503, and duly
represented by Nicholas Hotchkin in his capacity as Director of Weight Watchers
France.

Hereinafter referred to as the “Company”

ON ONE HAND,

AND

Mrs. Corinne Pollier-Bousquet, a French citizen, residing [REDACTED], and
registered with the social security bodies under number [REDACTED].

Hereinafter referred to as the “Employee”

ON THE OTHER HAND,

Together hereinafter referred to as the « Parties »

IT HAS BEEN AGREED AS FOLLOWS :

The present addendum amends the provisions of the Employee’s employment contract
dated 6 October 2003, as amended as from 1 May 2013, with the same object as
follows, the remaining terms and conditions of the initial employment contract
(as amended in May 2013) remaining unchanged and in force:

 

1. JOB TITLE

According to her initial employment contract dated 6 October 2003, the Employee
held the position of Managing Director.

As per the initial addendum, the Parties agreed that as from 1 May 2013, the
Employee shall perform the duties of “President – Continental Europe”, thus
triggering the termination of her functions as Managing Director from that date.

As per the present addendum, the Parties agreed that, as from 2 March 2016, the
Employee shall perform the duties of “President – International,” thus
triggering the termination of her functions as President – Continental Europe
from this date.

For the execution of her new duties, the Employee will continue to report to Jim
Chambers in his capacity as Chief Executive Officer of Weight Watchers
International, Inc, or any other person that may be substituted by the Company.

2. DUTIES AND RESPONSIBILITIES

In the frame of her functions as President – International, the Employee will
mainly be in charge of the following duties: Management of the United Kingdom
and continental European operational business including (i) contribution to the
definition of the strategy of the United Kingdom and Continental Europe and
developing such strategy, (ii) day to day supervision of each country General
Manager in the United Kingdom and Continental European countries zone as
necessary together with the supervision of the General Manager of Australia;
(iii) defining the means and resources necessary for the development of the
turnover, (iv) ensuring clients satisfaction through the respect of the
contractual commitments, (v) managing and leading the teams under her
responsibility, (vi) defining and implementing operational procedures and
(vii) contribution to international strategy beyond the United Kingdom and
Continental Europe.



--------------------------------------------------------------------------------

These duties and responsibilities may be modified or changed in order to use in
the best way the skills and abilities of the Employee in light of the Company’s
needs and organizational and adaptability objectives.

3. WORKING TIME

In the framework of her duties as “ President – International,” the Employee has
a high degree of accountability and benefits from a large autonomy in the
performance of her work and in the organisation of her schedule. In addition,
she is duly empowered to take decisions involving the Company and classified in
the highest level in the Company. Thus, the Employee is involved in the Company
executive management.

As a result, the Employee belongs to the category of senior executive status
(“cadres dirigeants”) with the meaning set out in article L. 3111-2 of the
French Labour Code. Thus, the Employee is not subject to the provisions of the
French Labour Code related to the duration of work, daily rest, bank holidays
and the day of solidarity (“journée de solidarité”).

The Employee benefits however from provisions of the French labour Code
regarding paid vacations as well as the time saving account as the case may be.

4. PLACE OF WORK

For information purposes, the Employee’s main place of work is located at 7
boulevard des Chênes – Parc Ariane – Bâtiment Mars – 78280 Guyancourt.

In the framework of the execution of her duties, the Employee shall travel in
connection with her employment in France and abroad. The Employee hereby agrees
to travel in connection with her employment for periods that may (accumulatively
but not continuously) exceed three months, without constituting a modification
of her employment contract.

However, it is agreed that, considering the nature of the Employee’s activity
and the requirements linked with the organization and smooth running of the
Company, the Company may change the Employee’s work place within the
administrative areas (“départements”), of the Paris region, subject to a
reasonable notice.

5. REMUNERATION

5.1 Base Salary

In consideration of the performance of her duties, the Employee shall receive an
annual salary of a fixed amount of EUR 367,000 gross (the “Base Salary”) paid in
12 (twelve) equal monthly instalments, i.e. a gross monthly base salary of EUR
30,583.33, from which shall be deducted the social security contributions and
other contribution required by law or the applicable collective bargaining
agreements as the case may be.

The Employee’s salary is subject to review periodically in compliance with
policies applicable within the Company.

5.2 Annual Bonus

In addition to the Base Salary, the Employee shall be entitled to an annual
variable remuneration of up to 45% of the annual Base Salary (the “Annual
Bonus”). The Annual Bonus may exceed 45%, if the Company decides that it is
appropriate to increase the payment.

It is specified that the bonus is awarded at the sole discretion of the Company
and is in no way guaranteed from one year to the next, neither in its principle,
its amount nor in the breakdown of its components.



--------------------------------------------------------------------------------

5.3 Company car

The Employee shall benefit from a company car paid by the Company and which
annual cost for the Company shall not exceed EUR 17,000 covering car lease
payments as well as associated insurance costs and taxes and the Employee shall
pay social charges, contributions and other legal withholdings due by employees
on benefits in kind. The Company shall also provide reasonable reimbursement for
Employee’s gasoline and parking expenses.

5.4 WWI Stock Incentive Plan

The Employee will also be eligible to be included in the Weight Watchers
International (WWI) Stock Incentive Plan.

The awards are subject to the continued employment of the Employee and shall be
governed by the Weight Watchers International, Inc.’s stock-based incentive
compensation plan documents and relevant agreements.

6. NON COMPETE AND NON SOLICITATION OF CLIENTS

Given the extreme sensitivity of the know-how and technical and commercial
information to which the Employee has access in the framework of her duties and
the extremely competitive nature of the activities of the Company and the other
companies belonging to the Weight Watchers Group, the Parties expressly agree on
the necessity of the non-compete obligation in order to protect the legitimate
interests of the Company and the Weight Watchers Group.

The Parties agree that as a result of this non-competition obligation, as from
the expiry of the notice period, and in the event of the termination of the
Employees’ contract for whatever reasons, the Employee undertakes:

(i) Not to carry on any business operating in the following countries Austria;
Australia; Belgium; Denmark; England; France; Germany; Netherlands; Northern
Ireland; Scotland; Sweden; Spain; Switzerland; or Wales that competes with the
following activities: any activities relating to weight loss management through
diet and which relates food and nutrition;

(ii) Not to buy or hold participations in any Person regardless of their seat of
incorporation, which carries on, directly or indirectly, the activities listed
under Paragraph (i) proceeding in the countries listed under Paragraph (i);

(iii) Not to perform any research and/or development activities, either for her
own account and that of another person including a supplier, customer,
university, association, in connection with the products and activities referred
to in section (i) above; except in the case of a prior and express agreement
from the Company or the Weight Watchers Group, which could not, in any case,
concern such activity for the account of a client;

(iv) Nor to act as an independent consultant / trainer / project development /
project management Engineering / in connection with the products and activities
referred to in section (i) above.

In addition, the Employee expressly undertakes :

(A) For any product or activity referred to above, not to visit or contact the
Company’s clients or to deal with any individual or company that was a client or
a prospect of the Company or any other company of the Weight Watchers Group and
with whom the Employee was in contact at any time during the three years
preceding the termination of her employment contract:

(B) not to employ or induce to employ or seek to induce to leave either in her
own interest or in the interest of any other Person any employee,
specialist/expert, manager or key manager who is an employee or corporate
officer of the Company or any other company of the Weight Watchers Group.

This clause will be applied for a six (6)-month period as of the last day of
work of the Employee.

By way of remuneration for this non-compete obligation, and subject to the
Employee’s complete compliance with her obligation, she shall receive, for the
duration of the non-compete obligation, a monthly compensation (including
corresponding paid leave) in an amount 75% equal to her average gross monthly
remuneration calculated over the last 12 months preceding the notification of
termination of the contract. This monthly compensation shall be subject to the
social security contributions and other contributions required by law or the
applicable collective bargaining agreements, as the case may be.

The Employee expressly acknowledges that if she does not comply with such
obligation, she risks losing the compensation defined above and having to
reimburse to the Company the sums paid in relation to the non-compete
obligation, regardless the sanctions and penalties set out hereafter.



--------------------------------------------------------------------------------

In case of breach by the Employee of this non-compete obligation, she shall
automatically pay to the Company a penalty which is presently fixed at a flat
rate equal to the amount of the monthly compensation stated above. This penalty
will be due for each breach, without prior notice to cease the competitive
activity.

The payment of this penalty shall not deprive the Company from its rights to sue
the Employee for damages due to the economic and moral harm linked to the breach
by the Employee of her non-compete obligation or from its rights to seek an
injunction against the Employee to cease immediately the competitive activity.

However, the Company shall have the right to waive the non-compete obligation
and thus to waive the Employee’s right to the payment of the non-compete
compensation, either at any time during the execution of the employment
relationship, or upon the termination of the employment contract.

The decision to waive the non-compete obligation shall be notified to the
Employee by registered letter with acknowledgment of receipt, at the latest upon
the date of the effective departure of the Employee.

7. REMAINING TERMS AND CONDITIONS

The remaining terms and conditions of the initial employment contract entered
into between the Employee and the Company on 6 October 2003 which are not
amended by this addendum remain unchanged and in force.

8. GOVERNING LAW

The contract as well as the rights and obligations of the Parties which result
there from shall be governed by and construed in accordance with French law. In
the event of a dispute between the Company and the Employee, French jurisdiction
shall be competent.

9. LANGUAGE

The present employment contract is drafted in English and French language on
which both Parties agree. In case of dispute the English version only shall
prevail.

In two originals, one for each Party.

 

/s/ Nicholas Hotchkin

   May 6, 2016 For WEIGHT WATCHERS FRANCE*          Date Nicholas Hotchkin   

Duly empowered for the purpose hereof

 

/s/ Corinne Pollier-Bousquet

   May 6, 2016 Madame Corinne POLLIER-BOUSQUET *          Date

*Before signing, both Parties handwrite the following: « Read and approved. Good
for

agreement on all the terms and conditions included»